UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
LEE BLACKMAN, {
| Civil Action No. 1:20-cv-5539
|
Plaintiff, |

| AFFIDAVIT OF SERVICE
v. |

CHASE BANK USA, N.A

Defendants.

I, Jacqueline Seegobin , being duly sworn, depose and say, that | am not a party to the
action, am over the age of 18 years and reside in Queens County, New York.

On May 6, 2021, I served the within, Letter to Plaintiff Enclosing Order Regarding
Extension of Time to File Amended Complaint via Federal Express- Priority Overnight Mail,
addressed to each of the following persons at the last known address set forth after each name

Lee Blackman
Plaintiff Pro-Se

601 Park Place
Brooklyn, NY 11238

Dated: May 6, 2021
New York, New York

rf peslie dsp kim

acqueline Secg

Sworn to before me this 6"

/ of May, 2021 aN

Ce Public

KIM CHIN BATCHELL
Notery Public - State of New York
No 01648380805
in New York
Expires September 17, 2.
